OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
This is an article 78 proceeding in which petitioner, a life-sentence inmate, seeks to annul a determination of the New York State Department of Correctional Services (DOCS) that petitioner is not legally married for purposes of participation in the Family Reunion Program (7 NYCRR part 220).
The sole issue presented for this court’s review is whether DOCS properly applied Civil Rights Law § 79-a as the basis for concluding that petitioner’s out-of-State proxy marriage entered into during petitioner’s life-term incarceration was invalid.
A marriage entered into by an incarcerated life-sentence inmate is void from inception because the legislative declaration of civil death under Civil Rights Law § 79-a imposes a *911complete disability to enter into a valid marriage (Ferrin v New York State Dept. of Correctional Servs., 71 NY2d 42). Thus, DOCS’ determination that petitioner’s proxy marriage is invalid was correct and the Appellate Division order refusing to annul the determination should be affirmed, without costs.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum.